DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(u)(2) because the view numbers “Fig. 1” and “Fig. 4” must not be enclosed within outlines, and because reference numbers 107, 108, and 109 in Fig. 1 must be smaller than the view number “Fig. 1.”
The drawings are objected to because it appears that reference character “702b” in Fig. 8 should read --701b--, consistent with the description of Fig. 8 in the specification at para. 0064-0065.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In para. 0027, line 9, it appears that “stake 104” should read --stake 106--.
In para. 0033, line 6, it appears that “stake 102” should read --stake 103-- (consistent with para. 0033, line 7).
In para. 0065, line 4, “my” should read --may--.
Appropriate correction is required.
Claim Objections
Claims 1, 9, and 15 are objected to because of the following informalities: 
In claim 1, line 3, “where in” should read --wherein--.
In claim 9, line 3, “where in” should read --wherein--.
In claim 15, line 6, it appears that “stakes” should read --stake’s--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 18 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. There is insufficient written description in the disclosure for the functional limitations of the semi-rigid pole as being “extendable” and “capable of adjusting to multiple angles away from the first base.” The disclosure shows and describes a semi-rigid pole (805, Fig. 7; para. 0063) but does not describe how or in what sense the pole would be configured to be extendable or capable of adjusting to multiple angles away from the base. Though an original claim, claim 18 lacks written description support because it defines the invention in functional language specifying a desired result, but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. See MPEP 2163.03, Section V. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-3, 6-8, 10, 13, and 17-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2 and 10 each recite the limitations “the telescopic feature” and “the height.” There is insufficient antecedent basis for these limitations in the claims. For the purpose of examination, claims 2 and 10 will be interpreted to mean that the telescopic stake is adjustable in height.
Claim 3 recites the limitation “the telescopic feature” and the “the length.” There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, claim 3 will be interpreted to mean that the telescopic crossbar is adjustable in length.
Regarding claims 6 and 13, the limitation “a keymod system” renders the claim indefinite, because is unclear whether Applicant is using the term “keymod” to limit the invention to specific construction details associated with the KeyMod system created by VLTOR Weapon Systems (see Wikipedia article, “KeyMod”) or to more broadly claim any system of keyhole-shaped indents (as at 1005 in Fig. 9B) and mating protrusions (1004, Fig. 9B). For the purpose of examination, the phrase “keymod system” will be broadly interpreted as encompassing any system of keyhole-shaped indents and mating protrusions.
Claim 7 recites the limitation “the connection” in line 3. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the connection” will be interpreted to mean a connection at which the backside is secured to the first stake.
Claim 8 recites the limitation “the second end” in line 5. There is insufficient antecedent basis for this limitation in the claims. For the purpose of examination, “the second end” will be interpreted to mean --a second end--.
Claim 17 recites the limitation “the second side” in lines 1-2. There is insufficient antecedent basis for this limitation in claim 15, from which claim 17 depends. For the purpose of examination, claim 17 will be interpreted in view of Applicant’s disclosure as depending from claim 16, which provides antecedent basis for the second side.
Claim 18 recites the limitation “the second side” in line 2. There is insufficient antecedent basis for this limitation in claim 15, from which claim 18 depends. For the purpose of examination, claim 18 will be interpreted in view of Applicant’s disclosure as depending from claim 16, which provides antecedent basis for the second side. In addition, the scope of the functional limitations “extendable” and “capable of adjusting to multiple angles away from the base” is unclear in view of the lack of written description of these functional limitations, as discussed above in the rejection under 35 USC 112(a). Because the specification and drawings are silent with respect to these functions of the semi-rigid pole, it is unclear what structure would be encompassed by the functional limitations. See MPEP 2173.03 and 2173.05(g).
Claim 19 recites the limitations “the head” in line 2 and “the shaft” and “the feet” in line 3. There is insufficient antecedent basis for these limitations in the claims. In addition, the limitation “second side” in line 2 is not clearly defined in claim 19 or in claim 15, from which claim 19 depends. For the purpose of examination, claim 19 will be interpreted in view of Applicant’s disclosure as depending from claim 16 which clearly defines a second side of the first base, and “second side” in claim 19 will be interpreted to mean --the second side--.
Claim Interpretation
For clarity of the record, the examiner notes that the term “stake” used throughout the claims is broadly interpreted in view of Applicant’s disclosure as referring simply to a stick or post (e.g., see stakes 103, 106, 107 in Fig. 1, or stakes 701b and 702b in Figs. 6-8). Although the ordinary meaning of the term “stake” is “a stick or post pointed at one end for driving into the ground” (Random Houser Kernerman Webster’s College Dictionary ©2010), it is apparent from Applicant’s disclosure that the term “stake” as used in the specification and claims does not require a pointed end (since no pointed end is shown or described in Applicant’s disclosure, and the disclosed stake is not shown or described as being driven into the ground).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 9-10, and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sansbury (US Patent No. 4,598,906, hereinafter Sansbury).
Regarding claim 1, Sansbury discloses a multipurpose athletic training device (Figs. 1-2, for pole vaulting or high jumping, col. 5, lines 16-46) comprising a first stake assembly comprised of a first base (16) and a first stake (standard 10). The first stake (10) is connected perpendicularly to the first base (16) at a first end of the first stake (as shown in Fig. 2). The first stake has at least one crossbar supporting device (arms 32; col. 5, lines 40-50) secured thereto. A crossbar (14) is removably placed within the at least one crossbar supporting device (32) of the first stake (10) at a first end of the crossbar (14; Figs. 1-2).
Regarding claim 2, Sansbury further discloses the first stake (10) is a telescopic stake (composed of fixed tube 24 and telescopic pole 26, col. 5, lines 30-34) that is adjustable in height (col. 5, lines 34-37).
Regarding claim 9, Sansbury further discloses a second stake assembly (Fig. 1) comprised of a second base (16) and a second stake (standard 12; col. 5, lines 18-22). The second stake (12) is connected perpendicularly to the second base (16) at a first end of the second stake (12) and has at least one crossbar supporting device (arms 32, Fig. 1) secured thereto. The crossbar (14) is removably placed within the at least one crossbar supporting device (32) of the second stake (12) at a second end of the crossbar (14, Fig. 1).
Regarding claim 10, Sansbury further discloses the second stake (12) is a telescopic stake (identical to first stake 10, col. 5, lines 28-30, composed of fixed tube 24 and telescopic pole 26, col. 5, lines 30-34) that is adjustable in height (col. 5, lines 34-37).
Regarding claim 16, Sansbury discloses a multipurpose athletic training device (Figs. 1-2, for pole vaulting or high jumping, col. 5, lines 16-46) comprising a first stake assembly comprised of a first base (16) having a first side (top side, Figs. 1-2) and a second side (bottom side, Fig. 2); and a first stake (standard 10) connected perpendicularly to the first side of the first base (16) at an end of the first stake (as shown in Fig. 2). 
Claims 1-3, 8, and 16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Stojanovic (US Patent No. 9,381,416, hereinafter Stojanovic).
Regarding claim 1, Stojanovic discloses a multipurpose athletic training device (batting aid 100, Fig. 2; col. 3, lines 31-37) comprising a first stake assembly (shaft 108 and base 110) comprised of a first base (110) and a first stake (108). The first stake (108) is connected perpendicularly to the first base (110) at a first end of the first stake (col. 3, lines 43-47) and has at least one crossbar supporting device (connector 106) secured thereto. A crossbar (guide 104) is removably placed within the at least one crossbar supporting device (106) of the first stake (108) at a first end of the crossbar (col. 4, lines 19-20 and 36-44).
Regarding claim 2, Stojanovic further discloses the first stake (108) is a telescopic stake that is adjustable in height (col. 8, lines 39-49).
Regarding claim 3, Stojanovic further discloses the crossbar (104) is a telescopic crossbar that is adjustable in length (col. 8, lines 13-23).
Regarding claim 8, Stojanovic further discloses the crossbar supporting device (106, Figs. 2-3) is comprised of a backside (ring 200) secured to the stake (108); an arm (front wing 212 and front joint 208, col. 6, lines 3-4) extending, at a first end, from the backside (200) in a direction opposite the first stake (108) and having a movable elbow joint (adjustable joint 208; col. 6, lines 10-14) such that the arm (208, 212) is capable of bending (col. 6, lines 8-12); and a crossbar securement device (front bracket 204) connected to a second end of the arm (208, 212). The crossbar securement device (204) removably secures the crossbar (104) thereto (col. 6, lines 5-8).
Regarding claim 16, Stojanovic discloses a multipurpose athletic training device (batting aid 100, Fig. 2; col. 3, lines 31-37) comprising a first stake assembly (shaft 108 and base 110) comprised of a first base (110) and a first stake (108). The first base (110) has a first side (i.e., the top side, Fig. 2) and a second side (i.e., the bottom side). The first stake (108) is connected perpendicularly to the first side of the first base (110) at an end of the first stake (col. 3, lines 43-47).
Claims 16-17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Nelson (US Patent No. 10,183,206, hereinafter Nelson).
Regarding claim 16, Nelson discloses a multipurpose athletic training device (base structure 12, Fig. 1, for use with various sport net structures, col. 7, lines 42-61) comprising a first stake assembly (base structure 12) comprised of a first base (base extension 20, col. 8, lines 9-15) and a first stake (support portion 16). In the context of claim 16, the term “stake” is broadly interpreted in view of Applicant’s disclosure as including a stick or post that is not necessarily vertically arranged. See Applicant’s Figs. 7-8 showing stake 701b, para. 0062-0065. For that reason, Nelson’s horizontal post (16) is reasonably considered to be a stake as claimed. Nelson discloses that the first base (12) has a first side (to which the post 16 is attached) and a second side (to which attachment device 35 is attached). The first stake (16) is perpendicularly connected to the first side of the first base (20) at an end of the first stake (16).
Regarding claim 17, Nelson discloses the claimed invention substantially as claimed, as discussed above for claim 16. As noted above in the rejection of claim 17 under 35 USC 112(b), claim 17 is interpreted in view of Applicant’s disclosure as depending from claim 16.  Nelson further discloses a cord (attachment cord 32, col. 12, lines 5-14) attached to the second side of the first base (20).
Claims 16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Simonov (US Patent Pub. 2017/0095717, hereinafter Simonov).
Regarding claim 16, Simonov discloses a multipurpose athletic training device (hockey training device 10, Figs. 7-10; para. 0025) comprising a first stake assembly comprised of a first base (base 20) and a first stake (rear hockey stick 40). In the context of claim 16, the term “stake” is broadly interpreted in view of Applicant’s disclosure as including a stick or post that is not necessarily vertically arranged. See Applicant’s Figs. 7-8 showing stake 701b, para. 0062-0065. The rear hockey stick (40) is therefore considered to read on the first stake as claimed. The first base (20) has a first side and a second side (see annotated Fig. 7 below). The first stake (rear hockey stick 40) is perpendicularly connected to the first side of the first base (20) at an end of the first stake (40; see Figs. 8 and 10).

    PNG
    media_image1.png
    404
    649
    media_image1.png
    Greyscale

Regarding claim 18, Simonov discloses the claimed invention substantially as claimed, as discussed above for claim 16. As noted above in the rejection of claim 18 under 35 USC 112(b), claim 18 is interpreted in view of Applicant’s disclosure as depending from claim 16. Simonov further discloses an extendable semi-rigid pole (forward hockey stick 40) removably secured to the second side of the first base (para. 0039, lines 10-23). The hockey stick (40) is configured to extend from the base (20) and is therefore considered to be “extendable,” as best understood by the examiner in view of the issues under 35 USC 112(b) discussed above. The hockey stick (40) is made of materials such as wood, carbon fiber, fiberglass, or plastic (para. 0049, lines 5-8) and is therefore understood to be semi-rigid as claimed (i.e., able to hold shape and able to flex without breaking; see Applicant’s disclosure at para. 0065). The hockey stick (40) is capable of adjusting to multiple angles away from the first base (para. 0034, “the hockey stick 40 may move left to right and up and down versus the base 20”).
Regarding claim 19, Simonov discloses the claimed invention substantially as claimed, as discussed above for claim 16. As noted above in the rejection of claim 19 under 35 USC 112(b), claim 19 is interpreted in view of Applicant’s disclosure as depending from claim 16. Simonov further discloses a hockey tripod (including forward hockey stick 40 and front supports 30 with skates 36, para. 0050, lines 5-6) secured to the second side of the first base (20). The hockey tripod is comprised of a hockey stick (40) having a head (42) and a shaft (44), and two surfaces (skates 36) that resemble feet of a player that would be holding the stick (40). See annotated Fig. 7 above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sansbury in view of Goldstein (US Patent No. 3,294,400, hereinafter Goldstein).
Regarding claim 3, Sansbury teaches the claimed invention substantially as claimed, as set forth above for claim 1. Sansbury does not teach the crossbar is telescopic. However, Goldstein teaches a similar device (Fig. 1) including a telescopic cross bar (36, col. 4, lines 11-14) that is adjustable in length (col. 4, lines 13-14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sansbury by making the crossbar telescopically adjustable in length, as suggested by Goldstein, so that the size of the assembled apparatus can be adjusted and/or so that the crossbar can be collapsed for compact storage. 
Regarding claims 4 and 11, Sansbury teaches the claimed invention substantially as claimed, as set forth above for claims 1 and 9, respectively. Sansbury does not teach the first and second stakes are removably secured to the respective first and second bases. However, Goldstein teaches a similar device (Fig. 1) including a first stake (vertical upright 22) removably secured to a first base (26, 30) (claim 4) and a second stake (vertical upright 24) removably secured to a second base (28, 32) (claim 11). See col. 3, lines 64-68: “vertical uprights 22 and 24 [are each] removably seated in a … receptacle 26 and 28, respectively, provided on base plates 30 and 32.” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sansbury by removably securing the first stake to the first base (claim 4) and the second stake to the second base (claim 11), as suggested by Goldstein, so that the device can be disassembled for compact storage and/or for repair or replacement of parts.
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Sansbury in view of George (US Patent No. 10,471,293, hereinafter George).
Regarding claims 5 and 12, Sansbury teaches the claimed invention substantially as claimed, as set forth above for claims 1 and 9, respectively. Sansbury does not teach a locking device removably secured to the at least one crossbar supporting device of the first stake (claim 5) or the second stake (claim 12). However, in the art of athletic training devices, to solve the problem of removably securing a crossbar to crossbar supporting devices affixed to first and second stakes, George teaches a locking device (spring-loaded finger tabs of brackets 53 and 55, Figs. 1 and Figs. 6A-6B; col. 3, lines 50-57) removably secured to a crossbar supporting device (i.e., the brackets 53, 55, Figs. 6A-B) of each of a first stake (22B) and a second stake (32B), wherein the locking devices will prevent a crossbar from being removed from the crossbar supporting devices (53, 55) of the first and second stakes (22B, 32B). See col. 3, lines 53-57: “Fig. 6A shows the end of one crossbar being installed into a bracket, and Fig. 6B shows the completed placement of the crossbar into the bracket, with the spring-loaded hinge having snapped the finger tab into position to secure the crossbar in place.” Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sansbury by removably securing a locking device as taught by George to the crossbar supporting devices of the first stake (claim 5) and the second stake (claim 12), in order to secure the crossbar in place, e.g., for performing any of various exercises that benefit from a securely placed crossbar (see George, col. 1, lines 20-25).
Claims 6-7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sansbury in view of Castro (US Patent No. 9,656,184, hereinafter Castro).
Regarding claims 6 and 13, Sansbury teaches the claimed invention substantially as claimed, as set forth above for claims 1 and 9, respectively. Sansbury does not teach the crossbar supporting devices are removably secured to their respective stakes via a keymod system. (As noted above in the rejections under 35 USC 112(b), the term “keymod system” is interpreted in view of Applicant’s disclosure to mean a system of keyhole-shaped indents and mating protrusions.) However, Castro teaches a similar training device (Figs. 1) comprising first and second stakes (standards 101a, 101b; col. 2, lines 60-66) each having a crossbar supporting device (slideable jump cup 106a, 106b; col. 2, lines 12-19, for removably supporting crossbar/jump rail 107), in which each crossbar supporting device (106a, 106b) is removably secured to the respective stake (101a, 101b) via a system of keyhole-shaped indents (keyholes 122, Fig. 5; col. 3, lines 42-58) and mating protrusions (mating parts 125a, 125b; col. 4, lines 1-8). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sansbury by removably securing the crossbar supporting devices to each of the first stake (claim 6) and the second stake (claim 13) via a system of keyhole-shaped indents and mating protrusions, as taught by Castro, so that the crossbar supporting devices may be easily removed, e.g., for repair or replacement. 
Regarding claims 7 and 14, Sansbury teaches the claimed invention substantially as claimed, as set forth above for claim 1. Sansbury further teaches the crossbar supporting devices (arms 32) of the first and second stakes (10, 12) are each comprised of a backside that is secured to the respective stake (i.e., the end of each arm 32 attached to respective stake 10, 12, as shown in Fig. 1) and a shelf (formed by arms 32; see Figs. 1-2) that extends outward from the backside in a direction opposite the connection to the respective stake (Figs. 1-2) (claims 7 and 14). Sansbury does not teach the shelf has a curvature such that each side of the shelf is above a lowest plane of the shelf. However, Castro teaches a similar training device (Figs. 1) comprising first and second stakes (standards 101a, 101b; col. 2, lines 60-66) each having a crossbar supporting device (slideable jump cup 106a, 106b; col. 2, lines 12-19, for removably supporting crossbar/jump rail 107), in which each crossbar supporting device (106a, 106b) includes a shelf (cup 106, Fig. 3) having a curvature such that each side of the shelf (106) is above a lowest plane of the shelf (most clearly seen in Fig. 3B; col. 4, lines 50-62). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sansbury by changing the shape of the shelf of the crossbar supporting devices of the first stake (claim 7) and the second stake (claim 14) to include a curvature such that each side of the shelf is above a lowest plane of the shelf, as taught by Castro, since this involves the simple substitution of one known shelf configuration for removably supporting a crossbar for another known shelf configuration for removably supporting a crossbar, to yield predictable results.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sansbury in view of Eloranta (US Patent No. 5,334,119, hereinafter Eloranta).
Regarding claim 15, Sansbury teaches the claimed invention substantially as claimed, as set forth above for claim 9. Sansbury does not teach an additional stake assembly resembling the first and second stake assemblies and an additional crossbar. However, Eloranta teaches a similar athletic training device (Fig. 5; col. 2, lines 40-47) comprising first and second stake assemblies (pillars 6 with bases) each having at least one crossbar supporting device (5) secured thereto and a crossbar (10) removably placed within the crossbar supporting devices (5), which further includes at least one additional stake assembly (three additional stake assemblies 6 shown in Fig. 5) that resembles the first and second stake assemblies (6) and at least one additional crossbar (three additional crossbars 10 shown in Fig. 5), wherein the number of crossbars (10) is directly related to the number of stake assemblies (6) in that each stake assembly (6) has at least one end of one crossbar (10) placed within the respective stake’s at least one crossbar supporting device (5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sansbury by adding at least one additional stake assembly and at least one additional crossbar assembly, as suggested by Eloranta, so that multiple crossbars can be configured together for training purposes (Eloranta, col. 2, lines 40-47).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vitt et al. (US Patent No. 5,967,093) discloses a multipurpose training apparatus comprising a plurality of stake assemblies each having a telescoping post, a base, and a crossbar supporting device, and a plurality of crossbars.
Gordon (US Patent No. 3,514,062) and Racina (US Patent No. 3,749,344) each disclose a crossbar supporting device with a shelf having a curvature such that each side of the shelf is above a lowest plane of the shelf.
Cranston (US Patent No. 6,165,084) discloses a hockey tripod, cited here as representative of the state of the art.
Quinn (US Patent No. 8,357,061) and McGauley (US Patent Pub. 2021/0101060) each disclose a hockey training device comprising a stake/post configured to be oriented at an acute angle to a surface line, as disclosed but not claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /August 22, 2022/